            1    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            2    ASHLEY ALLYN, SBN 254559
                   aallyn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            4    Irvine, CA 92612-4412
                 Telephone: 949.451.3800 | Facsimile: 949.451.4220
            5    JASON C. SCHWARTZ (admitted pro hac vice)
                    jschwartz@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            7    Washington, DC 20036-5306
                 Telephone: 202.955.8500 | Facsimile: 202.467.0539
            8
                 KATHERINE V.A. SMITH, SBN 247866
            9      ksmith@gibsondunn.com
                 HELEN AVUNJIAN, SBN 300284
          10       havunjian@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
          11     333 South Grand Avenue
                 Los Angeles, CA 90071-3197
          12     Telephone: 213.229.7000 | Facsimile: 213.229.7520
                 Attorneys for Defendants GOLDEN STATE FC LLC (now
          13     known as AMAZON.COM SERVICES, INC.),
                 AMAZON.COM, INC. and AMAZON FULFILLMENT
          14     SERVICES, INC. (now known as AMAZON.COM
                 SERVICES, INC.)
          15
                 [Additional Counsel Continued on Next Page]
          16

          17                                     UNITED STATES DISTRICT COURT

          18                                   EASTERN DISTRICT OF CALIFORNIA

          19                                              FRESNO DIVISION

          20     JUAN TREVINO, CHRISTOPHER WARD,                    LEAD CASE NO. 1:18-cv-00120-DAD (BAM)
                 LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
          21     BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
                 GIANINI, and JUAN C. AVALOS, on behalf             Member Case No: 1:18-cv-01176-DAD-BAM
          22     of themselves and all others similarly situated,   Member Case No: 1:17-cv-01300-DAD-BAM
                                        Plaintiffs,
          23                                                        JOINT STIPULATION AND ORDER
                                                                    REGARDING REQUEST TO EXTEND
                        v.
          24                                                        NON-EXPERT DISCOVERY DEADLINE
                 GOLDEN STATE FC LLC, a Delaware
          25     Limited Liability Company; AMAZON.COM
                 INC., a Delaware Corporation, AMAZON
          26     FULFILLMENT CENTERS, INC. a Delaware
                 Corporation, and Does 1 through 10, inclusive,
          27
                                      Defendants.
          28
                                                                       JOINT STIPULATION AND ORDER RE REQUEST
Gibson, Dunn &                                                                TO EXTEND NON-EXPERT DISCOVERY
Crutcher LLP
                                                                              DEADLINE – 1:18-CV-00120-DAD (BAM)
            1    PETER R. DION KINDEM, SBN 95267
                   peter@dion-kindemlaw.com
            2    THE DION-KINDEM LAW FIRM
                 PETER R. DION-KINDEM, P.C.
            3    2945 Townsgate Road, Suite 200
                 Westlake Village, CA 91361
            4    Telephone: 818.883.4900 | Facsimile: 858.404.9203
                 LONNIE C. BLANCHARD, III, SBN 93530
            5       lonnieblanchard@gmail.com
                 THE BLANCHARD LAW GROUP, APC
            6    3578 East Foothill Boulevard, Suite 338
                 Pasadena, CA 91107
            7    Telephone: 213.599.8255 | Facsimile: 213.402.3949
            8    Attorneys for Plaintiff JUAN TREVINO

            9    DAVID YEREMIAN, SBN 226337
                   david@yeremianlaw.com
          10     ALVIN B. LINDSAY, SBN 220236
                   alvin@yeremianlaw.com
          11     DAVID YEREMIAN & ASSOCIATES, INC.
                 535 North Brand Boulevard, Suite 705
          12     Glendale, CA 91203-1989
                 Telephone: 818.230.8380 | Facsimile: 818.230.0308
          13     Attorneys for Plaintiffs CHRISTOPHER WARD and
                 LINDA QUINTEROS
          14
                 JAMES HAWKINS, SBN 192925
          15       james@jameshawkinsaplc.com
                 ISANDRA FERNANDEZ, SBN 220482
          16       isandra@jameshawkinsaplc.com
                 JAMES HAWKINS APLC
          17     9880 Research Drive, Suite 200
                 Irvine, CA 92618
          18     Telephone: 949.387.7200 | Facsimile: 949.387.6676
          19     Attorneys for Plaintiff JUAN C. AVALOS

          20     JOSHUA H. HAFFNER, SBN 188652
                   jhh@haffnerlawyers.com
          21     GRAHAM G. LAMBERT, SBN 303056
                   gl@haffnerlawyers.com
          22     HAFFNER LAW PC
                 445 South Figueroa Street, Suite 2325
          23     Los Angeles, CA 90071
                 Telephone: 213.514.5681 | Facsimile: 213.514.5682
          24     Attorneys for Plaintiff ROMEO PALMA
          25

          26
          27

          28
                                                               2     JOINT STIPULATION AND ORDER RE REQUEST
Gibson, Dunn &                                                              TO EXTEND NON-EXPERT DISCOVERY
Crutcher LLP
                                                                            DEADLINE – 1:18-CV-00120-DAD (BAM)
            1    SHAWN C. WESTRICK, SBN 235313
                   swestrick@westricklawfirm.com
            2    THE WESTRICK LAW FIRM, P.C.
                 11075 Santa Monica Boulevard, Suite 125
            3    Los Angeles, CA 90025
                 Telephone: 310.746.5303 | Facsimile: 310.943.3373
            4    Attorneys for Plaintiffs BRITTANY HAGMAN and
                 ALBERTO GIANINI
            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                               3     JOINT STIPULATION AND ORDER RE REQUEST
Gibson, Dunn &                                                              TO EXTEND NON-EXPERT DISCOVERY
Crutcher LLP
                                                                            DEADLINE – 1:18-CV-00120-DAD (BAM)
            1             Plaintiffs Juan Trevino, Christopher Ward, Linda Quinteros, Romeo Palma, Brittany Hagman,

            2    Alberto Gianini, and Juan C. Avalos (collectively “Plaintiffs”) and Defendants Golden State FC LLC

            3    (now known as Amazon.com Services, Inc.), Amazon.com Inc., and Amazon Fulfillment Services,

            4    Inc. (now known as Amazon.com Services, Inc.) (collectively, “Defendants”) (together, the “Parties”)

            5    by and through their respective counsel of record, hereby submit this Stipulation Regarding Request

            6    to Extend Non-Expert Discovery Deadline.

            7             WHEREAS, on April 25, 2019, the Court set the following case deadlines: non-expert

            8    discovery related to class certification shall be completed by September 30, 2019; Plaintiffs shall file

            9    their motion for class certification by October 24, 2019; Defendants shall file their opposition thereto

          10     by December 12, 2019; Plaintiffs shall file their reply by January 30, 2020; and the hearing on

          11     Plaintiffs’ motion for class certification shall occur on February 19, 2020 at 9:30 a.m. (Dkt. 69);

          12              WHEREAS, on September 17, 2019, the Court ordered the following changes to case

          13     deadlines: non-expert discovery related to class certification shall be completed by October 31, 2019;

          14     Plaintiffs shall file their motion for class certification by November 22, 2019; and Defendants shall

          15     file their opposition thereto by January 13, 2020 (Dkt. 87);

          16              WHEREAS, Defendants are in the process of gathering documents and data relevant to this

          17     action, but anticipate that they will need an additional seventy-five (75) days to compile such material

          18     for production;

          19              WHEREAS, the Parties have therefore agreed to the following terms:

          20              1.     The discovery and briefing schedule for Plaintiffs’ anticipated Motion for Class

          21                     Certification shall be adjusted as follows:

          22                                             Current Deadlines               Proposed New Deadline
          23          Non-Expert Discovery   Cutoff1     October 31, 2019                January 14, 2020
                      Class Certification Due Date       November 22, 2019               Same as current
          24          Opposition                         January 13, 2020                Same as current
          25          Reply                              January 30, 2020                Same as current
                      Hearing Date                       February 19, 2020 9:30 a.m.     Same as current
          26
          27
                  1
          28          The Parties have agreed that the purpose of extending this deadline is not to permit the service of
                      additional written discovery requests and that such requests will not be permitted.
                                                                      4     JOINT STIPULATION AND ORDER RE REQUEST
Gibson, Dunn &                                                                     TO EXTEND NON-EXPERT DISCOVERY
Crutcher LLP
                                                                                   DEADLINE – 1:18-CV-00120-DAD (BAM)
            1           2.      Plaintiffs agree that the result of this schedule may be that Defendants produce

            2                   data and documents after Plaintiffs’ Class Certification Due Date.

            3           3.      Plaintiffs agree they will not object to production of data and documents after the

            4                   Class Certification Due Date so long as they are produced no later than the Non-

            5                   Expert Discovery Cutoff.

            6           THEREFORE, IT IS STIPULATED AND AGREED THAT good cause exists to extend the

            7    non-expert discovery deadline to January 14, 2020, and the Parties respectfully request that the Court

            8    enter the proposed order accompanying this stipulation.

            9    Dated: October 29, 2019
                                                        JASON C. SCHWARTZ
          10                                            MICHELE L. MARYOTT
                                                        KATHERINE V.A. SMITH
          11                                            ASHLEY ALLYN
                                                        HELEN AVUNJIAN
          12                                            GIBSON, DUNN & CRUTCHER LLP
          13
                                                        By:    /s/ Katherine V.A. Smith
          14                                                               Katherine V.A. Smith
          15                                            Attorneys for Defendants
                                                        GOLDEN STATE FC LLC (now known as AMAZON.COM
          16                                            SERVICES, INC.), AMAZON.COM, INC. and AMAZON
                                                        FULFILLMENT SERVICES, INC. (now known as
          17                                            AMAZON.COM SERVICES, INC.)
          18     Dated: October 29, 2019

          19                                            PETER R. DION-KINDEM
                                                        THE DION-KINDEM LAW FIRM
          20

          21                                            By:    /s/ Peter R. Dion-Kindem as authorized on 10/29/19
                                                                           Peter R. Dion-Kindem
          22

          23                                            LONNIE C. BLANCHARD, III
                                                        THE BLANCHARD LAW GROUP, APC
          24

          25                                            By:    /s/ Lonnie C. Blanchard, III as authorized on 10/29/19
                                                                         Lonnie C. Blanchard, III
          26
                                                        Attorneys for Plaintiff
          27                                            JUAN TREVINO
          28
                                                                    5      JOINT STIPULATION AND ORDER RE REQUEST
Gibson, Dunn &                                                                    TO EXTEND NON-EXPERT DISCOVERY
Crutcher LLP
                                                                                  DEADLINE – 1:18-CV-00120-DAD (BAM)
            1    Dated: October 29, 2019

            2                              DAVID YEREMIAN
                                           ALVIN B. LINDSAY
            3                              DAVID YEREMIAN & ASSOCIATES, INC.
            4
                                           By:   /s/ Alvin B. Lindsay as authorized on 10/29/19
            5                                                   Alvin B. Lindsay
            6                              Attorneys for Plaintiffs
                                           CHRISTOPHER WARD and LINDA QUINTEROS
            7

            8    Dated: October 29, 2019

            9                              JAMES HAWKINS
                                           ISANDRA FERNANDEZ
          10                               JAMES HAWKINS APLC
          11
                                           By:   /s/ Isandra Fernandez as authorized on 10/29/19
          12                                                  Isandra Fernandez
          13                               Attorneys for Plaintiff
                                           JUAN C. AVALOS
          14

          15     Dated: October 29, 2019

          16                               JOSHUA H. HAFFNER
                                           GRAHAM G. LAMBERT
          17                               HAFFNER LAW PC
          18
                                           By:   /s/ Joshua H. Haffner as authorized on 10/29/19
          19                                                  Joshua H. Haffner
          20                               Attorneys for Plaintiff
                                           ROMEO PALMA
          21

          22     Dated: October 29, 2019

          23                               SHAWN C. WESTRICK
                                           THE WESTRICK LAW FIRM, P.C.
          24

          25                               By:   /s/ Shawn C. Westrick as authorized on 10/29/19
                                                             Shawn C. Westrick
          26
                                           Attorneys for Plaintiffs
          27                               BRITTANY HAGMAN and ALBERTO GIANINI
          28
                                                      6     JOINT STIPULATION AND ORDER RE REQUEST
Gibson, Dunn &                                                     TO EXTEND NON-EXPERT DISCOVERY
Crutcher LLP
                                                                   DEADLINE – 1:18-CV-00120-DAD (BAM)
            1                                                   ORDER

            2           Having considered the parties’ Joint Stipulation Regarding Request to Extend Non-Expert

            3    Discovery Deadline, the Court finds good cause appearing and HEREBY ORDERS that:

            4           (a) The Joint Stipulation is GRANTED; and

            5           (b) The deadline for completion of non-expert class certification discovery is reset to

            6                January 14, 2020.

            7    All other dates shall remain as currently calendared.
            8
                 IT IS SO ORDERED.
            9

          10        Dated:     October 30, 2019                          /s/ Barbara    A. McAuliffe              _
                                                                   UNITED STATES MAGISTRATE JUDGE
          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                    7     JOINT STIPULATION AND ORDER RE REQUEST
Gibson, Dunn &                                                                   TO EXTEND NON-EXPERT DISCOVERY
Crutcher LLP
                                                                                 DEADLINE – 1:18-CV-00120-DAD (BAM)
